Reeves Bowen: -- petition denial (Inaudible) judicial knowledge, or whether that point out to the Court that he has had a fair and adequate opportunity in a previous petition to present the question now presented judicially known to the Court. The order is in the same form. Now, I do not think that this order shows a decision on the merits. All it does is to say that he has failed to show probable cause. Supreme Court of Florida takes judicial notice of its own record. It said that time and again and that -- and then the cases where they -- it shows the application of that rule. Now, Supreme Court of Florida, in the present case here, if this order is quite consistent with the disposition on the part of that Court, knowing as we do, judicially, that Durley, (Inaudible) record, that he has raised the same federal question in 1952 that he now seeks to raise. He hasn't, in truth and in fact, shown probable cause showing it's illegal, was detained because we know that that's barred as a matter of res judicata. Or they could have said, if they thought that there was no res judicata, if they thought that the federal question had not been raised in 1952, they could have said themselves, why we know, as a matter of judicial knowledge, that he had a fair and adequate opportunity in 1952 to raise this question and since he did have, nothing he says here, shows any probable cause to -- to think he ought to be turned out
Stanley Reed: Did -- did I understand, before the recess, that -- that you said this was rather a standard --
Reeves Bowen: That is the standard form of order. I -- I -- that was my recollection. I checked it with the clerk over the telephone sometime ago. They've been using that standard form of order and a denial for many years with exception. I'll grant you that at times --
Stanley Reed: Correct.
Reeves Bowen: -- like Irvin against Chapman and -- and Washington against Mayo, in State ex rel.Johnson against Mayo, they had also filed an order to enunciate some principle that they think they ought to take time out from their -- from their busy labors for writing opinion about and they will deviate from that rule when they want to write an opinion but all -- in all other cases, this is the form of order that is used regardless of what I urge as a reason for denial. So, there's nothing about the form of this order that says the -- they considered the thing on the merits because he certainly had not shown any reason to think he'd been illegally detained if everything he said was barred by -- and judicially known to them to be barred either by the doctrine of res judicata or by the other doctrine that he had a fair and adequate opportunity to raise it before and didn't. Now, he didn't attempt to bring himself, in this case, to decide in 1955 down there. He didn't attempt to make the slightest excuse for not having raised the question in 1952, if, in fact, he thought he had not raised it. I submit that he did raise the federal question in 1952. But if he had thought that he did not raise it, he made no effort to bring himself under the Johnson case by giving an excuse for not having raised it. Presumably, he had a fair and adequate opportunity because he had counsel and knew everything then that he knows now. To get on to the merits of the proposition of double jeopardy or double punishment, I point out that in each case, the trial court judged Durley to be guilty of the offense charged in each count. There were three counts in each case. In case number 4179 it would best but nonetheless, the first or when he gets the first sentences in. The judge sentenced him for your offense charged in the first count. Then he sentenced him for your said offense charged in the second count to run consecutively with the sentence under the first count. Under the third count, he said, for -- for your said offense charged in the third count. And sentenced -- and made that sentence run consecutively to the other two. He did that over -- he did that in number 4172, also. And I submit to the Court that under the circumstances, that was a finding by the trial court that there were, in truth and in fact, three separate crimes charged in each information. Now, under the law of Florida, it is quite possible that under some circumstances quite permissible to allege several separate and distinct crimes in several counts of an information. For example, the (Inaudible) case that came up from Tampa charged four separate and distinct acts of receiving stolen property. They were days apart. The information showed that. Each of the -- the several counts showed that there were days and sometimes weeks apart. And yet, the Supreme Court of Florida held that -- that under the circumstances, that was quite proper to not only charge it that way but to convict him on each count and to sentence him on each count to run consecutively because they were actually four different crimes. Now, the law of Florida on larceny is as Mr. Rutledge just stated it to you --
Harold Burton: Do you see as this counsel had showed they were on the same day?
Reeves Bowen: Yes, they were, but it's quite possible --
Harold Burton: You mean you didn't --
Reeves Bowen: -- that he committed those larcenies on the same date from the same (Inaudible)
Harold Burton: Yes, that -- that he claimed --
Reeves Bowen: (Voice Overlap) --
Harold Burton: -- should be possible. Would we -- would we be required to presume that if a --
Reeves Bowen: I don't think you have to presume it when the Court's record here --
Harold Burton: I don't think (Voice Overlap) -- and certainly the indictment doesn't or the information doesn't allege it.
Reeves Bowen: No, it does not allege one way or the other. But the trial judge, after hearing the evidence, having heard the case tried, had judged him guilty of and sentenced him for three crimes in each case.
Harold Burton: Well, he might have thought that there were three crimes --
Reeves Bowen: Well if he -- if he --
Harold Burton: -- (Voice Overlap) the same time.
Reeves Bowen: -- if he did and so adjudged, why that's conclusive. The records can't be attacked cleverly and -- and made to say something different to what they do say. And I submit --
Harold Burton: But did the --
Reeves Bowen: -- that when he judged him guilty of three separate crimes in each case and sentenced him for three separate crimes, that that's conclusive and binding on the one except perhaps on direct appeal. On direct appeal, if the evidence had gone to Supreme Court of Florida and if the evidence had actually shown that that wasn't the case, that -- that there actually was only one crime, they would have reversed as they did in the Hearn case that Mr. Rutledge had cited. Now, the Hearn case is authority for -- for the -- for the proposition that where several things, animals or what not are stolen from the same owner at the same time and place and under the same circumstances that's one larceny and not more than one. But, the Hearn case also recognized that if -- it's a different time or different places or under different circumstances that it's immaterial whether it's from the same owner or not. They didn't say it in -- in these words but the case stands for this proposition that it's immaterial that it's on the same date. And so, with that being the law of Florida and with the trial judge having heard the evidence and presumably knowing what the law of Florida was, and when he then find adjudged him guilty of and sentenced him for six offenses, I submit that that is sufficient to withstand collateral attacks anywhere on these circumstances.
Reeves Bowen: Mr. Bowen --
Hugo L. Black: Do you mean that -- do you mean that if it's hard to admit it that he was bearing six sentences or six different offenses that barred and wouldn't supply any remedy for such a situation. If that -- if that's why he admitted the fact --
Reeves Bowen: I won't go that far. I think that, very likely, habeas corpus would lie if it would admit the facts that he had been sentenced more than one time for the same offense. I'll give an illustration of why I say that. There's a case but yet, within the last year so I can't remember the name where a prisoner had been and I'll -- first I'll say that our law on our statute on desertion and nonsupport is all ruled into one, desertion and -- and nonsupport, this order as for other, and it's all in one statute and it's held one fairly over one year. In the first count, the State charged him with -- with desertion. In the second count, it charged him with nonsupport during the same period as the desertion and of the same charge. And so, he applied for habeas corpus -- he -- the judge sentenced him to -- to one year on the first count, one year on the second count to run consecutively. After he had served one year, he applied to Supreme Court of Florida for habeas corpus and that Court held and properly so that desertion comprehends with it the nonsupport, the failure to support his child and that since he had been sentenced under the first count which embraced everything that was in the second count as -- as minor -- as a lesser ingredient or as -- as if included part of it. And -- and he didn't have to serve one year because one year was the maximum provided by the statute. That was the decision by this Court. And I'm inclined to believe that if there were no other impediment -- if there were no impediment in its way on procedural grounds, that if he, who admitted the fact that he had been sentenced more than -- to more than one sentence for the same offense that -- that he would be heard and he would be cut loose from another sentence.
Harold Burton: Well, let me do have collateral effects by habeas corpus?
Reeves Bowen: Not on the face of the record, they never permit the record to be impeded.
Harold Burton: Let us not face the record here. This man alleges matters berfore the record.
Reeves Bowen: Yes, but the record of the trial court which cannot be impeded, adjudged him guilty of six offenses and sentenced him for six offenses as I construe it.
Harold Burton: And he alleges in his petition to matters that he holds the record.
Reeves Bowen: Yes but matters that hold his record cannot be used to impeach what the record says. I think that is the (Voice Overlap)
Harold Burton: -- tax collaterally with him with -- by habeas corpus.
Reeves Bowen: Sir?
Harold Burton: You just admitted that you -- you can collect --
Reeves Bowen: You can -- you can --
Harold Burton: (Voice Overlap) habeas corpus.
Reeves Bowen: But, if the record shows -- now, in that case, in the case I'm just telling you about the desertion and the nonsupport, the record did not show that there were -- that the matter had been concluded if there actually were two crimes committed. The record tended to show to the contrary that there had been only one crime committed and he took that position and the State took the same position and brief the case and -- and pointed out to the Court just what I've attempted to explain that the record, if it wasn't an assault, it was upon what the record show, that the record was entirely consisted with his claim and even supported his claim that the second count embraced only what was charged in the first count because it charged, they were the same children and the same period of time, and it could not have been, otherwise, then he -- at least he said he was -- he wasn't trying to impeach a record, he would be going --
Harold Burton: And he certainly could have done it by coram nobis, couldn't he?
Reeves Bowen: To impeach a record? No, sir. Coram nobis would not -- (Voice Overlap)
Harold Burton: Assuming he knows the record (Voice Overlap).
Reeves Bowen: -- no other -- no other remedy will lie to impeach what the record says, except that on direct appeal is the only way I know of to impeach a record surely.
Harold Burton: What can you show under -- under coram nobis in Florida?
Reeves Bowen: Well, this Court in Heisler against State, treated a -- the question of perjured testimony of being proper for coram nobis and I think the Supreme Court --
Harold Burton: Well that certainly wasn't a form -- create -- a face of the record?
Reeves Bowen: Sir?
Harold Burton: That certainly wasn't on the face of the record.
Reeves Bowen: No, but the record did not find that there had been no perjured testimony.
Harold Burton: No, it never does.
Reeves Bowen: No, it does.
Harold Burton: Of course not.
Reeves Bowen: It does and I grant you that thing.
Harold Burton: Well you can't -- so you can't attack.
Reeves Bowen: Not where -- they're prepared on page -- I thought that this Court had cited many, many times that if the record says that this way, that's the way we must deal with, I'm talking about the record proper, I'm not talking about things not around the edge and this case, we have before the Court now, is in the record proper of the judgment in sentence. Another thing that can be attacked on coram nobis is where a plea has been induced even by fear of mode of violence or by coercion or duress or something of that sort, and perhaps, there are other things too but it is of -- I think they were to consider a claim by the man -- by a man that he was insane at the time he was tried, but I think they had probably considered that on coram nobis. It has a limited application but it has never been thought in Florida to -- to be permissible either on coram nobis or habeas corpus to contradict the record proper.
Felix Frankfurter: Mr. Bowen, I thought that an act of one has a difference about procedure (Inaudible) not his own. I thought that under coram nobis, coram nobis is the most, it would be the most to relieve in the Mooney against Holohan situation. Am I wrong about that?
Reeves Bowen: In the Mooney against Holohan situation, I -- I believe that it would be quite proper but there you have no record showing by the Court finding that it has then no perjured testimony.
Hugo L. Black: Well the jury's verdict indicates that, doesn't it?
Reeves Bowen: Oh, but the jury's verdict has not file in binding all the question that so told even in --
Hugo L. Black: It becomes a part of the record.
Reeves Bowen: Sir?
Hugo L. Black: It was something part of the coram --
Reeves Bowen: (Voice Overlap) It isn't a part of -- it isn't the part of -- of the -- of the Court record which cannot be assailed.
Harold Burton: Do you think any court would clarify its judgment upon the record if its judgment of guilt where it chose to read the -- the conviction is based upon perjured testimony?
Reeves Bowen: I don't say -- I don't -- I can't think of a court that I believe would do that. No, I don't -- I don't think of -- I don't know of a court that would that -- if it thought it'd have been perjured testimony would pass judgment?
Harold Burton: Well, I don't see any --
Reeves Bowen: Well, either that was made --
Earl Warren: Mr. Bowen, what -- what is the fact as -- in this case? Was this all one act of rounding up this (Voice Overlap) these kinds of --
Reeves Bowen: Your Honor, I do not --
Earl Warren: -- and telling them and taking the (Inaudible) on one profit.
Reeves Bowen: I -- I do not know. I do not know.
Earl Warren: Is there no record evident at all and the state --
Reeves Bowen: So far as I know, there is no record of the testimony at the trial -- at the trial proceeding.
Earl Warren: Was it recorded? Was it recorded by the --
Reeves Bowen: Oh, the stenographer -- court stenographer?
Earl Warren: (Voice Overlap) -- yes.
Reeves Bowen: Probably was. The way they work down there is that in permanent cases, normally the -- the Court reporter takes the testimony but never transcribed it unless there's an appeal. In this case, there was no appeal and I -- I may have made inquiry about this -- about the thing one time or another (Inaudible) over four years, approximately four years before he ever came to Court the first time and if I made inquiry, I was unable to get in with record because the -- the use -- it's not unusual for a court reporter after filing that there's got -- going to be an appeal to -- those notes were destroyed.
Harold Burton: Have it (Inaudible)
Reeves Bowen: That's all I have to say then.
Felix Frankfurter: Let me -- let me ask you this to see if I understand you. Your argument which is (Inaudible) that for all I want to know, this was not a single revenue -- single revenue. And for all I know, that would depend upon the testimony of the trial in what was before (Inaudible) If in fact -- if in fact, it wasn't all in one transaction like the Hearn transaction, that was proper -- a proper basis for taking an appeal. And that is by another decision that we've got in Hearn -- in the Hearn case. That was not done. Later on, I know there was an affidavit which would -- did set forth that it was (Inaudible)
Reeves Bowen: Yes, the -- the -- their affidavit claims that.
Felix Frankfurter: Now you --
Reeves Bowen: I don't know what the 1949 have to do but there is a (Inaudible) affidavit that came into -- placed somewhere along the way it does.
Felix Frankfurter: That's what the -- this is what I heard you say that in 1952, they appended their own affidavit.
Reeves Bowen: They did.
Felix Frankfurter: All right.
Reeves Bowen: They did.
Felix Frankfurter: There was an affidavit lately that -- that what I would regard an allegation of facts and not a clear inference of law. That this was all done in one -- in one -- as one thing and one event. That's true, isn't it, the allegation?
Reeves Bowen: That's what they claimed later on.
Felix Frankfurter: Now, do I understand you to say that that allegation in 1949 and in 1952 is not -- need not had been practiced -- need not have been contradicted, did not raise the status of the issue because that issue was in the case in the original trial but it was sought to be raised and it should have been raised on appeal. Is that your position?
Reeves Bowen: And that and this further, because the original judgment and sentence shows that there were six offenses and --
Felix Frankfurter: There were six but it shows that only while we have the record here --
Reeves Bowen: In that --
Felix Frankfurter: In that, there were six sentences.
Reeves Bowen: Yes but it -- it said --
Felix Frankfurter: -- but that how that might go wrong.
Reeves Bowen: I know he might have made a mistake. But he did say, for your offense in the first count, and then later on for your offense in the second count and to me that means that he has made a record showing there that there were six offenses.
Felix Frankfurter: Well, he may have -- he may have thought there's all in all six categories, hence, it would take you at the same time each constituted a separate sentence of both on the -- use that word, offense.
Reeves Bowen: If he thought that he made a mistake, but --
Felix Frankfurter: Very well. Now, assume he made that mistake. It is your argument, the time and the knowledge it showed him was on appeal and not subject of an appeal --
Reeves Bowen: (Voice Overlap) --
Felix Frankfurter: -- by habeas corpus or of coram nobis, is that it?
Reeves Bowen: It -- it certainly -- it certainly was the only way that I see that that our record showing can be undone or circumvented is by direct appeal. Now, I can't conceive of -- of a defendant coming to Court on habeas corpus and say, "I didn't have a lawyer when I was tried," I should have had one because of the seriousness of the charge and my inability to represent myself on the count of being as to what not and attached to that petition a certified copy of the record of the trial court which showed that he did have a lawyer and was represented through us. I can't conceive of him being able to -- to collaterally dispute that record and as such fashion, I don't think it's the law even to this Court. I know it's not the law of Florida, because if the record prompted that is the clerk's men of what transpired at the trial, they import absolute bearing and if they say that he was represented by counsel, he was represented by counsel so far as a collateral attack is concerned. And it's up to him if those minutes are incorrect, he has a remedy, he had the right to go to the Court and show that they're wrong and get an order and correct him to manage. That's been done in many times in -- in our State.
Earl Warren: Mr. Bowen, if -- if the Court had not said for -- for your offense in each of the sentences that you gave him, how would you suggest that you could have said it and not anything different and still sustain the judgment?
Reeves Bowen: I'm not sure that I understand but let's see if we do. If the judge had simply said under the first count, “I'll give you five years, second count, five years, third count, five years to all run consecutively, it might well be argued that he had not found him guilty of the one offense because frequently, it's quite true that the second count was charged of the same crime and -- and in a different way in order to meet the proof as it might come in at the trial and the third count will -- will do likewise and so on. There's no saying how many counts you might have. But here, he sentenced him for offense in -- in each count. (Voice Overlap) --
Earl Warren: (Inaudible) judgment for -- on any count, I'd have to -- I have to say it more than I just say I give you five years on the second count would (Voice Overlap)
Reeves Bowen: Well, there -- there's more formality to it in that but if the Court --
Earl Warren: But it mean, you have to say on your conviction of your offense charged in the -- in the first count, I sentence you to five years, wouldn't he, and on the other one and say the same thing?
Reeves Bowen: Actually, a judgment and sentence can be of a varied brief, all that a judgment implied under the statute is -- is adjudication of guilt and all in the sentence, of course, imposed a punishment, and it would be quite sufficient if the record laid a proper predicate for the judgment of sentence. Perhaps, if he's convicted by a jury or be guilty or be quite enough if the judge said, "I hereby judge you to be guilty as charged in information and I sentence you so and so." Usually, although more formal, they say, if the judgment of the Court that you are -- that the Court hereby judges you to be guilty and so forth and if the judgment in Court would sentence a law that you'd be confined under state prison for so much time and things of that sort. But, whether the Court agrees with me on this matter of the merits or not, I want to say one go -- go back to my original pieces for just a moment to say that despite the fact that at least one member of the Court points out that in Washington against Mayo, the Court did apparently based its decision on two points, one, that he'd had a previous opportunity and have to bail himself off it, and two, on the merits. Despite that, they did lay down the previous opportunity rule and they might have and probably did invoke that rule in this case of Dan Durley. And they also might well have invoked the rule in -- in the Johnson case that where he deals no excuse for not having raised it before, he's waived it forward and it won't be heard now. To -- to get along to the --
Hugo L. Black: May I ask you, you said something awhile ago that I didn't quite understand. Did this man have a lawyer in his original trial?
Reeves Bowen: He had a lawyer -- it doesn't appear in the record, I -- I'm advised out of the record that he did have. I -- it isn't in the record. It doesn't show one way or the other.
Felix Frankfurter: Is there any -- if at any stage of this -- if any of the proceedings after he's convicted that any of his effort to be relieved from consequence of any conviction, state as a ground that he pretty have a fair trial and that he wasn't properly -- wasn't -- did not -- because he's capable of this properly defenses.
Reeves Bowen: No, sir. No and --
Felix Frankfurter: And they're anywhere?
Reeves Bowen: No suggestion as I've ever run across of inadequate representation of counsel or that he -- or anything about the counsel. I've never heard that raise at anytime and that isn't before the Court.
Stanley Reed: Wasn't the record in the Florida trial showed that the defendant appeared with the counsel?
Reeves Bowen: The only record we have is the record within this printed record here, and it does not, to my recollection, say one way or the other. I think it -- it starts of something like this, you hadn't been found guilty or convicted by a jury --
Stanley Reed: It must have been --
Reeves Bowen: The court of judgment.
Stanley Reed: (Inaudible) that was before that.
Reeves Bowen: They were probably were interested prior to that time and -- and if he was, as I have been advised by the man who was counsel -- solicitor at the time they prosecuted him was represented by counsel, why then the record would naturally show that to be true. At least, to a limited extent, usually the record says present (Inaudible) John Doe, attorney for the defendant and some -- it's very sketchy showing but still it -- it normally does show something to that general effect.
William J. Brennan, Jr.: And your Court -- Court could have properly assumed that if there was no statement of contrary --
Reeves Bowen: Oh, we must assume that he -- that he had a fair representation by a counsel when he has never briefed, and yet, to the contrary, we can't assume certainly that he wasn't represented.
Earl Warren: Does the Court state, is he entitled to court-appointed counsel if -- if he needs it and asks for it?
Reeves Bowen: Sir?
Earl Warren: Is he entitled in your State to court-appointed counsel if he needs it?
Reeves Bowen: As a matter of statute, he is entitled as an absolute right to counsel if he doesn't have counsel and a capital case and all other cases. The courts, Southern Supreme Court of Florida, and I think of -- where I can file the trial court to follow the rules laid down by this Court if understand him correctly to be that where he is unable to get his own lawyer and where he is unable through ignorance or whatnot to adequately represent himself that he is entitled, as a matter of constitutional right, to have a lawyer furnished him. That is the rule, as I understand, in Florida.
Earl Warren: And to what extent do they appoint counsel there. Is it the usual thing where they asked for it or not?
Reeves Bowen: If it please the Court, it was before this case was held, began to come into this Court 30 years ago, I -- it's just to come -- well, I - there might have been some or in most of them have been since then, it were just a common practice in the Court for our practice for-- if a defendant didn't have and I'm -- couldn't get his own lawyer charged him with a serious crime for the Court to reach out and grab a lawyer fraction to that bar and said, "Now you come in here and represent this man, just as a matter of course." Now I grant you that all judges don't have the same due of what's right in pleading as -- that most of them do and it could well be that a -- that there'd be an isolated instance of a judge that wouldn't give a man counsel when he is entitled to another Constitution. You might recall the Wade Mill case for trying to reach this Court a few years ago from -- from Florida County. If I recall right, the Wade Mill case was bought them squarely upon the proposition that a boy, age of 18 years old, charged with a serious crime, unable to represent himself because of the ignorance the man experienced was entitled constitutionally towards -- to counsel. I think this Court so held and it's held that in many other cases too. And by and large, that's the rule they supplied in Florida and if it wasn't applied, and it was shown to Supreme Court of Florida that it should have been implied, they would see that it was applied.
Earl Warren: Well now, I understood you to say that 30 years ago, it was the rule to give them their counsel if ever they asked for it. Is that the rule now or is it the practice now?
Reeves Bowen: No. No, it isn't -- it is an ironclad rule.
Earl Warren: Well, how --
Reeves Bowen: There are certain cases, if for instance, it'd come under the Betts-Brady rule where defendant is tried by the judge without a jury upon a waiver of -- of jury trial where the judge doesn't feel that it's necessary to appoint counsel because it's his firm intention to see that it is right to safeguard it all the way along. And in a case of that sort, sometimes a judge will not appoint counsel even if the man requested.
Felix Frankfurter: To what extent are juries waived in a jury if criminal cases have been filed?
Reeves Bowen: May it please, Your Honor. In Dave County, where Miami is situated, I -- there's a criminal court of record in the court of crimes in the Circuit Court -- Circuit Court capital cases for the crime of misdemeanors, criminal court of record all furnished up to capital. And I have been told by a counsel practicing before that Court that around 95% of the defendants waive trial by jury, that's before Judge Ben C.Willard in Miami. Now in Jacksonville, the situation is not that way. There are reasons why they do waive their counsel. The record goes by and when they have counsel, they've been these many times advised them that has waived trial here. That we -- we --- we're better off if we do in -- in all respects, whatever he does tell him. Over in Jacksonville, now they don't have but -- they don't have but one criminal court of record to try the hundreds of cases that come before that Court every year. Just literally hundreds of them and Judge Willard can try a lot of them in -- in pretty short order because he's used to -- to the things that are important and he doesn't waste all day (Inaudible) But over in Jacksonville where they have a lesser population, considerably less, I think they'd counted and got about 703,000 according to a recent federal census, special census. Duval County maybe 300,000, approximately, 350,000, I don't know exactly, half or less in population. They have a -- a situation there. It's true, they don't have a court of crimes and they have misdemeanors too, but they found it necessary to install another court there recently with the same jurisdiction as the criminal court of record because they didn't waive the jury trials there like they did in Dade County and they -- and it just takes time and more time to try jury cases much more than it does to try a case without a jury. It's --
Felix Frankfurter: It isn't relevant to -- but -- but it's not without a moving interest?
Reeves Bowen: Sir?
Felix Frankfurter: It is not relevant through our immediate problem, but it's not without a nomination that you are free to tell it - why the difference? Why do they raise in Miami and not in Jacksonville?
Reeves Bowen: Well --
Felix Frankfurter: And it's the same condition hold in -- in the rural county in Florida? But that rule --
Reeves Bowen: Not -- not as in Miami.
Felix Frankfurter: No, it's about waiving, they don't do nothing.
Reeves Bowen: They do waive occasionally all over the State.
Felix Frankfurter: But not -- not preponderance.
Reeves Bowen: All over the State and every court, did I know anything about they do.
Felix Frankfurter: Not predominantly but not --
Reeves Bowen: No, sir, not predominantly. There is a -- is a reason. I don't -- I can't -- I don't want to be unfair to anyone but I have been told by lawyers in Miami that they prefer to try cases without a jury before Judge Willard and recommend to their clients that they do so for several reasons. One, it expedites the case and gets over with and they have -- they said they haven't anchored up to -- to prevent a case but it does get it over with. And second, they tell me that their experience has taught them that Judge Willard will give them breaks if there's any to be had from the case made that a jury might, probably wouldn't give him. In other words, he -- he is inclined to give them the benefit of doubts that they tell me a jury might not give them. And I -- I've been told that that is, perhaps, a major reason that they prefer to try him before Judge Willard. That he convicts a lot of people now. The three records in the Supreme Court of Florida shows that he does. But they -- they've told me that that's a -- a major reason why they do waive so much. But as I say, all over State, here and there, you'll find they're waiving the jury and -- and trying a case before the judge, some -- some counties more than others. But none of them that reached the proportions that was obtained in Dade County.
Reeves Bowen: Do you regard this sentence as a very unusual one for this type of offense?
Reeves Bowen: No, sir. I don't at all. I think that if there were -- if there were three separate larcenies in each case as the trial judge found any judgment in sentence that it was not in the least unusual. Nothing -- nothing cruel and unusual certainly, because under the law of Florida, each larceny of cattle is subject to be punished by imprisonment for five years. And it -- it was just -- it was -- now why -- I don't suppose I'm at liberty to tell you why. I know -- know things outside the record as only why I think that the -- that much sentence was imposed in this case. But certain it is that there's nothing unlawful about it. There' nothing cruel or unusual about giving to pay or giving a man a five-year sentence for each separate and distinct offense of larceny of cattle. I have known of innumerable instances where a lessee was just charged in stealing one cow or one calf. That he got five years. And if he committed six crimes, he's certainly subject to being sentenced six times for those six thefts, five years apiece. As I understand the rule that this Court has laid down in Louisiana against Resweber, the current and unusual punishment doctrine applies to the method of punishment. And here, I point out that he has no method of punishment imposed on him, that's the slightest bit different from anybody else. That it is better to him being 50 years old or whatever the -- the record shows him to be. It is, as I see it, totally unimportant. A -- a 50-year old man or whatever his age is, is just as guilty of stealing cows if he -- if he steals them as a 20-year old man is, and he started to exactly the same point but he knew how old he was when he stole them if he stole them.
Reeves Bowen: If you -- if your opponent has got no objection, I -- I would like to know what you think led to these sentences. It's practically a life sentence on this man for stealing six animals.
Reeves Bowen: Well, it -- it may amount to that. It's up to -- up to Mr. Rutledge in --
Neal P. Rutledge: And Your Honor, I -- I have a -- a story too that if we go into it it's -- I can't vouch for it but it's a -- it conflicts to a certain agree with his.
Reeves Bowen: Well, you should better not.
Reeves Bowen: Well, it might -- it might lead us down a blind trail that there is no benefit to anybody.
Hugo L. Black: May I ask you this and I want to be sure about one thing. If his allegations are true, what sentence do you think was the maximum the judge could have given him?
Reeves Bowen: If his allegation is true and if they can be heard despite the procedural objections and if they are not barred as being in conflict with the record of the trial court, then the maximum was ten years.
Hugo L. Black: And he has?
Reeves Bowen: He served that. He had served that back in 1952 and he so alleged when he filed that 1952 petition and we admitted it in our --
Hugo L. Black: He now has 16 more years to serve?
Reeves Bowen: No sir, I don't think so.
Hugo L. Black: How much more?
Reeves Bowen: In -- it was the benefit of gaining time, a prisoner gets out, after the first four years, he gets 15 days a month off and I don't -- I don't know exactly how long or time they would take to serve 30 years, but I would suggest probably 16 years and some days or months. The first year, he gets five days -- first and second years, he gets five days off for good behavior. The third and fourth years, he gets ten days off and after that he gets 15 days off.
Hugo L. Black: Often he would get - he would get off for good behavior if he had just had ten years presumably?
Reeves Bowen: Oh he would have been -- he would have had 10 years with the benefit of good behavior that he had earned and we conceded in 1952. He -- he had already made 10 years.
Hugo L. Black: Well the issue you have here then is that a man who, under Florida law, that his allegation got through and which you have not denied could not have been sentenced for more than 10 years, he's now serving apart of the 30-year sentence and your issue that you attend to us here that he has no right to relieve because of the fact that no appeal was taken and that the question was not raised in that way.
Reeves Bowen: I do submit most earnestly that he'd had a day in Court.
Hugo L. Black: And that irrespective, and assuming that he's serving a 30-year sentence, when under Florida law, nobody could legally be given more than 10 that he has no remedy.
Reeves Bowen: I'd say at the present time that I know of no remedy that he has.
Hugo L. Black: As it is, well I -- I suppose it wouldn't be relevant to ask you what I was about to ask (Inaudible) It's a rather strange situation to me.
Reeves Bowen: Well, it is -- it is different and it -- it hadn't been different, this Court would now grant a certiorari, I take it. It is a different situation from the average case. It comes to the appeal on petition for certiorari. No doubt of that, but the -- if he has remedy today, I don't know what it is.
Felix Frankfurter: May I ask you this?
Reeves Bowen: But that is a legal remedy, as distinguished from clemency that's a pardonable act.
Felix Frankfurter: May I ask you this, I want to make sure exactly what it is that you (Inaudible) Do I understand you to suggest that if this case on the record we now have, that he didn't claim, had come up before the Supreme Court of Florida on appeal from the conviction, that Court would have found the error and made revision of the sentence.
Reeves Bowen: If he -- if the -- if he'd taken it up to the Supreme Court of Florida on direct appeal with the testimony and claimed at that time that there actually were only two crimes committed instead of six and the record had so revealed, I have to say the Supreme Court of Florida would have reversed.
Felix Frankfurter: Yes, but do we know if the record would have told you?
Reeves Bowen: I don't know what the record would have shown, sir. I -- I really don't. I -- I have --I have never had the benefit of examining the record because as I said, I don't think anyone was ever prepared.
Felix Frankfurter: (Inaudible) property that if the allegation, would you say were not permanent because they were not (Inaudible) had been substantiated at the trial, then that leads on to the (Inaudible)
Reeves Bowen: I'm not certain that I understand that.
Felix Frankfurter: You're saying that the -- the only - the only thing that we could infer from your question this argument of yours, not that we can say if we have taken an appeal that doesn't -- that would have to impede except that it was illegal.
Reeves Bowen: We don't know that.
Felix Frankfurter: But that if the record had revealed the fact that they're now claiming was an affidavit, then he would have --
Reeves Bowen: Then he would have had relief --
Felix Frankfurter: No, no.
Reeves Bowen: -- at the hands of the Supreme Court of Florida. I -- I don't know actually what the record would --
Felix Frankfurter: You cannot say on this record, that's your position. That merely because he didn't take an appeal to be serving 30 years maybe instead of 10.
Reeves Bowen: I don't see how it can be so decided in the face of the trial court's finding that he committed six crimes.
Hugo L. Black: Now, I understand it further that the -- if his allegations are true, or that -- that the Attorney General's office is evident, it has not even made inquiries to ascertain whether or not his allegations are true, which if true, would show that he was serving 30 years sentence where the law could not legally give him the 10.
Reeves Bowen: I do not know of my knowledge whether the -- whether it's one way or the other. Do I have any time left to argue a -- a perjured testimony?
Earl Warren: No, sir. I -- I think your time is -- is up with -- by that red light, Mr. Bowen. Mr. Rutledge.
Neal P. Rutledge: Your Honor, I would just like to correct an answer which I made to your question, Mr. Chief Justice, about corroboration under Florida law as the -- my colleague pointed this. And for me, Florida has a rule that corroboration is not required --
Reeves Bowen: (Voice Overlap) --
Neal P. Rutledge: --in support of conviction and on the basis of the testimony of an accomplice. The judge does charge the jury to examine such testimony with care. I should also, on the jurisdictional point, like to refer this Court to the Williams versus Georgia case which was decided, I believe, in the last term which stated, as I understand it, that a State may be freed to lay down a rule that you cannot raise your federal question except to the particular point and that a state procedural rule which forbids raising the federal question at late stages in the case or by any other than the prescribed method has been recognized as a valid exercise of state power. But the Court went on in that case, as I understand it, to say that where the State does allow such matters in the Court's discretion, but then the U.S.Supreme Court, this Court may review the operation of such discretion, otherwise, it loses power over its own jurisdiction, and I submit that that certainly is precisely this case. The case has shown the Florida Supreme Court certainly -- we contend first of all, if it had any discretion in this case at all, certainly, exercised that discretion in ruling on the merits of this petition, and in any event, it has a discretion as shown by this decision, Florida decisions and that discretion, the use of that discretion is subject to review by this Court. I should like to also point out that in regard to the point of habeas corpus line to -- but General Bowen refers to impeach the record and I would like to refer in that regard to the Shoemaker case, Shoemaker versus Mayo. In that case, a man had pleaded guilty for the charge and he was permitted by habeas corpus to come in and challenge the -- the plea on the record by claiming that at the time he made that plea, he was under the influence of -- of a narcotic drug. In short, he was able to go in and challenge that plea by the means of habeas corpus, and indeed, this Court, in a very recent case, Chandler versus Fretag had before it, the very same situation in which General Bowen mentioned of the record in that case came from Tennessee, specifically stated that counsel was present but petitioner in that case was permitted by witnesses to come in and show the contrary, the exact contrary that he had no counsel and indeed after he had made in pursuance of showing by witnesses, the State conceded the error in the record. I should also like to point out finally, in regard to this res judicata point, that the (Inaudible) affidavit - the affidavit which states that these - the evidentiary point, in other words, the condition of the record that the testimony of these two accomplices show that these cattle were all taken at the same time. That affidavit was never attached to any prior petition. It was -- the affidavit was made in 1955, I believe, and it was attached only to this last petition. And indeed, we submitted that if you examine the 1952 petition, it will show on its face that it challenges only the face of the record. It states in paragraph 2 and paragraph 5 or section - Article 2 or Article 5 of the petition. It state that the counts and I'm quoting now, “Do in fact charge the one and the same crime.” And again paragraph 5, "That the two informations aforesaid do make out for two crimes." In other words, the whole thrust of that petition was at the face of the informations, not at what the testimony produced. This is the only case where petitioner has raised this point. That on the evidence produced by the State, he was unlawfully convicted three times for a single offense. Thank you.
Earl Warren: Mr. Rutledge I -- on behalf of the Court, I should like to thank you for having accepted this assignment for the Court and for the enlightenment you -- you have given us. I -- I believe that every American can take more -- can take comfort and have an added sense of security that the lawyers are willing to accept assignments such as this without compensation and pursue them as diligently as you have. But Mr. Bowen, I say that, of course, without belittling at all, the service you have rendered to your client, the State of Florida. We'll adjourn.